RESPONSE TO PETITION FOR REHEARING.
In this case a petition for rehearing has been filed, and we are requested, not only to examine the petition, but to examine the authorities referred to hr the original brief of respondents. *159After a careful examination of all tbe points, both, in petition and. original brief, we are unable to see any error or mistake in the opinion already filed in the ease. There is some force in the remarks of counsel as to the term “rendered.” We can see the word may have been used rather in connection with the designation of the Courts, from the judgment of which an appeal might be taken, than as indicating the kind of judgment subject to review in this Court. But if we read the statute, omitting the word “ rendered,” it reads thus: “ An appeal may be taken, etc., from a final judgment, in an action,” etc.
Here there is a general authority to appeal from a “ final judgment.” Our opinion is that a judgment may be final, although it is not recorded in a judgment book or entered in a judgment docket. Every Court keeps a journal or minute of its proceedings.
"When a Judge orders a judgment in a cause, and that order is entered on the journal or minutes of the Court, and no further facts are to be ascertained to determine the exact amount and character of that judgment, but there simply remains the clerical duty of entering in the judgment book that which the Court has determined and ordered to be entered, this, in our opinion, is a final judgment, from which an appeal lies. It is final because the Court has nothing more to do with it, unless it be to compel the Clerk to perform his duty in entering it up. The law might require that no apj>eal should be taken before the judgment was regularly entered in the judgment book, and the judgment roll made up and filed. But our law has made no such provision, and therefore an appeal may be taken whenever a judgment is final. In this case we think there was a final judgment before the appeal was taken.
We are of opinion none of the authorities cited by respondent conflict with this view of the case, and many of them fully sustain our opinion as to what constitutes a final judgment.
The lMth section of our Practice Act reads thus : “ A judgment is the final determination of the rights of the parties in the action or proceeding, and may be entered in term or vacation.” There is nothing in this definition of judgment conflicting with our views.
When the draftsman of the Practice Act, in referring to the *160filing of the undertaking on appeal, says, it shall be filed with the “Clerk with whom the judgment or order was entered,” he certainly did not use that expression to point out the character of judgments and orders from which an appeal should lie, but simply to designate the officer with whom the undertaking should be filed. It is the duty of a Clerk, after a judgment has been rendered by the Court, to enter that judgment in the judgment book. The draftsman of section 286 assumed that Clerks would do their duty, and used the phrase quoted as the most convenient one to designate the officer with whom the undertaking should be deposited.
The Court did not fail to observe the fifth point made by counsel for respondent in Ms original brief. Our views on that point are not very fully expressed in the original opinion, and we will now endeavor so to express them as to make a rule of practice for the future.
The plaintiff filed an insufficient complaint; the defendant, instead of demurring (which would have been the proper and legitimate practice), answered the complaint, and so answered it as to induce the plaintiff to believe that there was merely an issue of fact between the parties. "When the case was called for trial, the defendant objected to the plaintiff’s introducing a/ny evidence because the complaint did not state facts sufficient to constitute a cause of action.
This was not in the nature of a demurrer to the evidence offered because of its insufficiency to support the complaint, but was in effect a demurrer to the complaint, improperly and irregularly interposed. It should have been filed in writing, and before, or at the time of filing the answer, if, indeed, it was proper to file any answer before the demurrer was disposed of. This demurrer to the complaint (for we can consider it as nothing else) was sustained. Upon the sustaining of a demurrer to a complaint, there can be no doubt what is the proper practice, and that is for the Court to give time to the plaintiff to amend. TMs practice should undoubtedly be pursued in all cases except where the facts stated in the complaint show that the plaintiff has mistaken the law; that he has no cause of complaint, and upon his own showing, the facts are such that he can not so amend his complaint as to give him a cause of *161action. This is not a case of that sort. We can readily see how the complaint might be amended so as to make it a good one. Had the demurrer been regularly interposed, we have no doubt the Court would, in sustaining it, have given plaintiff time to amend, instead of entering final judgment. But the Court and counsel for plaintiff both seem to have been surprised by the irregular manner of bringing up this demurrer. Under the effects of that surprise, the Court made an improvident order for final judgment. The counsel for plaintiff failed for the moment to perceive the proper cotu’se for him to take, and omitted to ask leave to amend. The next day; upon recovering from his surprise, he did ask leave to amend, but the Court refused to allow the amendment. We think the Court should not have made the order for final judgment of non-suit when it was made; that on the following day, when the plaintiff came in and asked to amend, he should have been allowed to do so, and the judgment of non-suit should have beep set aside..
We are of opinion that a party should not be allowed to obtain a greater advantage by irregular and improper practice, than he would have acquired by the regular and legitimate course pointed out by the Practice Act.
Rehearing denied.